GRIFFIS, J.,
Concurring in Part and Dissenting in Part:
¶ 16. I respectfully dissent from the majority’s finding that the chancellor abused his discretion in the amount of sanctions awarded. In all other matters, I concur.
¶ 17. Since the majority affirms the chancellor’s finding that sanctions were appropriate, I need not discuss that issue. However, the majority finds the amount awarded to be excessive and an abuse of his discretion. The chancellor ordered sanctions, in the form of attorney’s fees and expenses, payable to the attorney for Eleanor Patterson. The amount of the sanctions ordered was the amount of attorney’s fees and expenses expended in defense of Volmer’s frivolous motion. The chancellor relied on the attorney’s affidavit and itemization of expenses, which appear to be sufficient evidence to satisfy the necessary factors required by McKee v. McKee, 418 So.2d 764 (Miss.1982).
¶ 18. I find that the chancellor’s reasoning was sound and his conclusion just. Because the chancellor granted sanctions in an amount that was justified and established by evidence presented, I disagree with the majority’s conclusion that the chancellor’s award of $1,425.97 in sanctions was excessive and an abuse of his discretion. I would affirm the chancellor’s award.
SOUTHWICK, P.J., BRIDGES AND CHANDLER, JJ., JOIN THIS SEPARATE OPINION.